Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are presented for examining.

Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 04 May 2021 August 2019, cancelling claims 18-30.  
Therefore, claims 1-17 remain pending in the application.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 5/04/20 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-17 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
	Furthermore, the prior art of record does not teach a non-volatile memory device (and a corresponding method as claimed in claim 6), including “a control circuit configured to control the address decoders and the page buffer circuits based on a command an address from an outside, wherein the first vertical structure includes first via areas in which one or more through-hole vias are provided and the first via areas are spaced apart in the second direction, wherein the one or more through-hole vias pass through the first vertical structure, and the second vertical structure includes second via areas corresponding to the first via areas, wherein the first sub-blocks are arranged among the first via areas and the second sub-blocks are arranged among the second via areas, wherein the first sub-blocks and the second sub-blocks constitute memory blocks, and wherein the control circuit is configured to group the memory blocks into a plurality of groups based on whether the memory blocks is close to the first via areas and configured to perform address re-mapping such that at least one sub-block of a second memory block in a first group is selected in response to a defect occurring in a first memory block in a first group of the plurality of groups”, as disclosed with all the limitations and presented in claims 1, 6 and 11.
 	Regarding dependent claims 2-5, 7-10 and 12-17, they are allowed for similar reasons with respect to independent claims 1, 6 and 11 above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
 	The closest prior art to the present invention are:
U.S. Patent Application Pub. No. 2019/0066802 (Malshe et al.) disclose read level calibration based on threshold voltage level of a respective group of multiple blocks hosting the respective block in response to an identified condition, where the read level calibration is performed based on a threshold voltage to read the respective block.
U.S. Patent Application Pub. No. 2020/0192814 (Hanna et al.) disclose  memory controller configured to generate encoded physical address using on a physical address of the memory array and store encoded physical address as a map entry in the random access memory. 
But none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
May 21, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824